Title: To James Madison from Henry Dearborn, 21 March 1812
From: Dearborn, Henry
To: Madison, James


Sir,March 21t. 1812.
Will not the late discovery of Treasonable intentions, render it expedient to be more cautious, in appointing Federal characters (especially in the Northern States) to the higher grades in the Army. A conciderable portion of Field officers are Federal, and if a still greater proportion of the Genl. officers should be of that description, would not the active supporters of the Government, and the republicans generally, feel very unpleasantly, and be less active in the necessary preperations for war.
H. D
